        Case 4:20-cv-00145-LPR-JTK Document 6 Filed 04/15/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTIAN LADAMIAN KNIGHT,                                                            PLAINTIFF
#113013

v.                                   4:20CV00145-LPR-JTK


SALINE COUNTY SHERIFF’S DEPARTMENT, et al.                                         DEFENDANTS

                                              ORDER

        The Court has received proposed findings and recommendations (“Recommendation”)

from United States Magistrate Judge Jerome T. Kearney. There has been no formal objection,

but (as the Court explains below) there has been additional record activity.       Because of that

additional activity, the Court REJECTS the Recommendation so that Judge Kearney may examine

the matter further.

        When Mr. Knight initially filed his Complaint, he did not pay the required filing fee and

his IFP application was incomplete. (Docs. 1, 2).      Accordingly, on February 18, 2020, the Court

ordered that Mr. Knight either pay the filing fee or submit a completed IFP application. (Doc.

3).   The Court told Mr. Knight that his case would be dismissed if he did not do this within 30

days of the date of the Order.   (Id. at 2 n.2).   The 30-day deadline expired on March 19, 2020.

That day came and went.     On March 20, 2020, Judge Kearney filed his recommended dismissal

of the case, without prejudice, because Mr. Knight had failed to comply with the above-mentioned

Court Order. (Doc. 5).

        Given what Judge Kearney knew at the time, that recommended dismissal was correct.

However, on the same day that Judge Kearney’s recommended dismissal was filed, the Clerk also


                                                   1
         Case 4:20-cv-00145-LPR-JTK Document 6 Filed 04/15/20 Page 2 of 2



entered on the record an updated IFP application from Mr. Knight. (Doc. 4). On the surface of

it, the new IFP Application looks to be more complete.             And, given the various dates at play, the

Court surmises that Mr. Knight mailed his IFP application from prison before the 30-day deadline

expired.    The Court will therefore reject the Recommendation and send this case back to Judge

Kearney for further examination.1

        IT IS, THEREFORE, ORDERED that the Recommendation is REJECTED and the case is

returned to Judge Kearney for further proceedings consistent with this Order.

        IT IS SO ORDERED this 15th day of April 2020.




                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




1
  The Court notes that Judge Kearney is free to conclude and recommend, upon further examination, that the new IFP
application is inadequate. Judge Kearney is also free to conclude and recommend that the case should be dismissed
at this stage for any other reason. The Court is only rejecting the Recommendation so that Judge Kearney may re-
examine the matter in light of the IFP application that was filed on the same day that Judge Kearney’s
Recommendation was filed.

                                                        2
